Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (“Agreement”) dated this 3rd day of June,
2016 between Choice Hotels International, Inc. (“Employer”), a Delaware
corporation with principal offices at 1 Choice Hotels Circle, Rockville,
Maryland 20850, and David White (“Employee”), sets forth the terms and
conditions governing the employment relationship between Employee and Employer.

1. Employment. Employer will continue to employ Employee as its Senior Vice
President, Chief Financial Officer & Treasurer through June 3, 2016 (the
“Transition Date”). Thereafter through the Termination Date (as hereinafter
defined), Employee shall remain an employee of Employer and certain subsidiaries
in order to provide Employer transition assistance (the “Transition”), but not
serve as Senior Vice President, Chief Financial Officer & Treasurer or otherwise
as an officer of Employer or make any policy making decisions on behalf of
Employer. During the Transition, Employee shall serve on a reduced work
schedule; however, the parties anticipate that the level of services performed
by Employee during the Transition will not permit such reduced work schedule to
constitute a constructive “separation from service” as defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder, in particular Treas. Reg.
Section 1.409A-1(h)(1)(ii) (collectively, “Section 409A”). As such, no benefits
otherwise payable under any program maintained by the Employer which are subject
to Section 409A and which are triggered by a “separation from service” will
commence prior to the expiration of the Transition.

2. Duties. During the Transition, Employee agrees to perform such duties as may
be assigned from time to time by Employer’s Chief Executive Officer and Employee
shall be provided office space at Employer’s Rockville headquarters or such
other location as Employer and Employee shall mutually agree upon.

3. Term; Termination of Employment.

(a) The term of this Agreement (the “Term”) shall begin on June 3, 2016 (the
“Effective Date”) and shall terminate on September 21, 2016 (the “Termination
Date”).

(b) Employee’s employment will terminate on the Termination Date and Employee
will be deemed to have incurred a Separation from Service for purposes of
Section 409A as of the Termination Date. Employee will return to Employer, no
later than the close of business on the Termination Date, any Choice property,
including original and copied computer hardware or software, credit cards, long
distance telephone cards, and keys or passcards to Choice buildings. On the next
regular payday following the Termination Date, Employer will pay Employee for
earned but unpaid salary and all hours earned and unused vacation as of the
Termination Date, less customary withholding for federal, state, and local
taxes.

(c) The parties acknowledge that Employer’s termination of Employee’s employment
will constitute a without cause “involuntary separation from service”, as
described in Treas. Reg. Section 1.409A-1(n), and as such will trigger certain
benefits to Employee under the Non-Competition, Non-Solicitation and Severance
Benefit Agreement dated August 1, 2011 between Employer and Employee (as amended
on March 25, 2013 and June 3, 2016).



--------------------------------------------------------------------------------

4. Compensation. Through the Termination Date, Employee shall continue to
receive the equivalent compensation that he was receiving on the Effective Date
and shall continue to participate in all Employer employee benefit plans,
employee welfare plans (including, but not limited to, medical, dental vision),
life insurance, disability and all fringe benefits, including vacation, to the
extent provided to other senior executive officers of the Employer; except that
Employee shall not be entitled to any future equity grants.

5. Assignment. The rights and obligations of Employer under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
Employer. The obligations of Employee hereunder may not be assigned or
delegated.

6. Termination. This Agreement and Employee’s employment may be terminated prior
to the Termination Date:

(a) By Employer, after written notice to Employee, for Cause, which means a
reasonable determination by the Board of Directors (i) of Employee’s gross
negligence, willful misconduct or willful nonfeasance in the performance of
duties to Employer, (ii) of Employee’s material breach of this Agreement,
(iii) of Employee’s conviction following final disposition of any available
appeal of a felony, or pleading guilty or no contest to a felony, or (iv) after
an investigation in which Employee is accorded his right of due process that
Employee has committed a material violation of Employer’s anti-harassment,
anti-corruption, ethics or discrimination policies. Employee shall be entitled
to fourteen (14) days advance written notice of termination, except in the case
of clause (iii) or if the basis for termination constitutes willful misconduct
on the part of Employee involving dishonesty or bad faith, in which case the
termination shall be effective upon receipt of notice. Such written notice shall
specify in reasonable detail the grounds for Cause and Employee shall have an
opportunity to contest or cure such basis for termination during the fourteen
(14) day period after receipt of written notice.

(b) By Employee upon written notice to Employer of his resignation.

7. Entire Agreement. This instrument contains the entire agreement of the
parties. It may be changed only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought. This Agreement supersedes all previous agreements between
the parties with respect to the matters contained herein. This Agreement shall
be governed by the laws of the State of Maryland, and any disputes arising out
of or relating to this Agreement shall be brought and heard in any court of
competent jurisdiction in the State of Maryland. Each party agrees to enter into
an amendment to this Agreement to the extent such amendment is reasonably
required under Section 409 with the understanding that any such amendment shall
not, to the extent possible, reduce or change in any way the economic terms set
forth herein.

8. Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any other of its provisions.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

Employer: CHOICE HOTELS INTERNATIONAL, INC. By:          

/s/ Simone Wu

  Simone Wu   Senior Vice President

 

Employee:

/s/ David White

David White

 

-3-